Citation Nr: 1441891	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-26 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk
INTRODUCTION

The Veteran had active service from May 1969 to February 1971.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado, that, in pertinent part, denied the above claimed benefits.

In March 2014, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  At the hearing, the Veteran waived local jurisdiction of lay statements he was going to submit directly to the Board following the hearing.  The lay statements were received in April 2014, and the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

This appeal was processed, in part, using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Current tinnitus is the result of noise exposure in service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

The Veteran asserts that he has tinnitus that is related to noise exposure from firearms and helicopters during active service.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) reflects service in the United States Army as a light weapons infantryman.  In addition, at the March 2014 Board hearing, he reported that he was frequently around engine noise and weapons fire, all without hearing protection.  His decorations confirm that he had combat service.  In this regard, if a Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury, at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).
The Veteran is competent to report the stated in-service incidents or exposures, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2012); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  Therefore, the Board finds his reports of these in-service incidents or exposures to be credible.  

Service treatment records are negative for any complaints or findings tinnitus.  Following service, a private audiogram conducted in August 2008 shows a diagnosis of tinnitus, noting the Veteran's reported in-service noise exposure, and also post-service noise exposure from farm equipment, power tools, factory work, and hunting.  The private audiologist did not provide an etiology opinion.  

A December 2008 VA audiology examination indicates that the Veteran had a history of tinnitus.  The VA examiner concluded that tinnitus was not demonstrated during service, that the Veteran's current tinnitus was less likely as not caused by or the result of noise exposure during service.

During the March 2014 Board hearing, the Veteran indicated that he the ringing in his ears had always been there since service, he just didn't know he should report it.  

In April 2014, the Veteran submitted a statement from his spouse, in which she reported that he had been hard of hearing ever since she met him more than 35 years earlier, which would have been in the late 1970s.  His brother stated that sometime in the late 1970s, he noticed that the Veteran did not seem to hear well.  A third lay statement indicated that the person had known the Veteran for 25 years and that he had been complaining of trouble hearing ever since they met

The Veteran has asserted that his tinnitus began during service.  Ringing in the ears is a symptom that a lay person could observe.  The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  His statements have been consistent, are considered to be credible, and are sufficient to establish a current disability and a continuity of such symptoms since service.

While the VA examiner provided a negative etiology opinion, the Veteran's competent and credible statements regarding the onset of tinnitus during service were not considered.  The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  Therefore, the VA examination is of little to no probative value.  

Given the Veteran's competent and credible statements that tinnitus has been present ever since service and that he simply did not know he should report it upon discharge, the Board finds that the weight of the evidence is in favor of finding a nexus between current tinnitus and the in-service noise exposure.  As such, the claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case as to the issue of service connection for bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

As indicated above, if a Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton, 21 Vet. App. at 23; Libertine, 9 Vet. App. at 523-24.  In such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves, 682 F.3d at 988.

The Veteran asserts that he currently has a bilateral hearing loss disability that is manifested as a result of his period of active service, to specifically include as a result of acoustic trauma experienced during combat service and service around helicopters.  His DD Form 214 confirms that his military occupational specialty was 
as a light weapons infantryman, and that his decorations include the Combat Infantryman Badge.  As such, it is conceded that the Veteran's service included combat with the enemy.

During a VA examination conducted in December 2008, the VA examiner concluded that bilateral hearing loss was not demonstrated during service, that the Veteran's current hearing loss was less likely as not caused by or the result of noise exposure during service.  The Board finds that this VA medical opinion is inadequate.  In this regard, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The VA examiner also did not take into account the lay statements provided by the Veteran alleging onset of symptoms in service and continuity since.  See Dalton, 21 Vet. App. at 23  (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his bilateral hearing loss should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted. The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz , and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.  All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385 )?

(b) If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to acoustic trauma during combat service.

In offering this impression, the examiner must concede that the Veteran acoustic trauma as a result of in-service combat, and must consider the competent lay statements of the Veteran as to the onset and continuity of his symptomatology.

Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided. A complete rational for each opinion given is required.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


